TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00629-CV



                     In re Ronald Earle, Travis County District Attorney


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


               On October 24, 2006, we issued a temporary order staying the trial court’s October

20 order requiring Relator to provide certain documents to representatives of the Houston Chronicle

and Mike Hedges pending this Court’s receipt and consideration of a response by the real parties in

interest. See Tex. Gov’t Code Ann. §§ 552.001-.353 (West 2004 & Supp. 2006). After reviewing

the petition and the response, we lift our previous stay and deny the petition for writ of mandamus

as to both parties. See Tex. R. App. P. 52.8.

               It is so ordered October 25, 2006.




                                                David Puryear, Justice



Before Justices B.A. Smith, Puryear and Waldrop

Filed: October 25, 2006

Do Not Publish